

116 HR 149 RH: Housing Fairness Act of 2020
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 548116th CONGRESS2d SessionH. R. 149[Report No. 116–664]IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Green of Texas introduced the following bill; which was referred to the Committee on Financial ServicesDecember 17, 2020Additional sponsors: Mr. Perlmutter, Mr. David Scott of Georgia, Mr. Lawson of Florida, Mr. Clay, Mr. Cleaver, Ms. Tlaib, Mr. San Nicolas, Mr. Heck, Mr. Blumenauer, and Mr. DelgadoDecember 17, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on January 3, 2019A BILLTo authorize funds to prevent housing discrimination through the use of nationwide testing, to increase funds for the Fair Housing Initiatives Program, and for other purposes.1.Short titleThis Act may be cited as the Housing Fairness Act of 2020.2.Testing for discrimination(a)Eligible activity under FHIPSubsection (a) of section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(a)) is amended—(1)in the matter preceding paragraph (1), by inserting after discriminatory housing practices the following: or, in the case of grants or contracts for activities under paragraph (3) with qualified private, non-profit fair housing enforcement organizations that have demonstrated expertise in managing and implementing regional or national testing programs to address systemic fair housing issues;(2)in paragraph (1), by striking and at the end;(3)in paragraph (2), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(3)programs of regional or national testing and investigations to (i) detect and document differences in the treatment of persons seeking to rent or purchase housing or obtain or refinance a home mortgage loan, and measure patterns of differential treatment because of the status of a renter, home buyer, or borrower as a member of the protected classes under the Fair Housing Act (42 U.S.C. 3601 et seq.), and (ii) measure the prevalence, nature, and extent of discriminatory practices covered under the Fair Housing Act.The results of any testing and investigations pursuant to paragraph (3) may be used as the basis for the Secretary, or any Federal agency authorized to bring such an enforcement action, or any State or local government or agency, public or private nonprofit organization or institution, or other aggrieved parties as defined by title VIII of the Civil Rights Act of 1968 or other substantially equivalent State or local fair housing law, or other public or private entity that the Secretary has entered into a contract or cooperative agreement with under this section to commence, undertake, or pursue any investigation or enforcement action to remedy any discriminatory housing practice (as such term is defined in section 802 of the Fair Housing Act (42 U.S.C. 3602)) uncovered as a result of such testing and investigations. Testing conducted pursuant to paragraph (3) shall not constitute a violation of any provision of criminal law or the Truth in Lending Act (15 U.S.C. 1601 et seq.)..(b)RegulationsNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations that apply the minimum tester training standards required under section 125.107 of title 24, Code of Federal Regulations, to organizations conducting testing under section 561(a)(3) of the Housing and Community Development Act of 1987, as added by the amendment made by subsection (a)(4) of this section. Any subsequent amendments, changes, and updates to such minimum standards shall apply to all activities under such section 561.3.Fair Housing Initiatives Program(a)Amendments to programSection 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a) is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting qualified before private nonprofit fair housing enforcement organizations,; and(B)in paragraph (2), by inserting qualified before private nonprofit fair housing enforcement organizations,;(2)in subsection (c), by adding at the end the following:(3)Program-earned incomeNo restrictions on the use of program-earned income received by qualified fair housing enforcement organizations shall apply after the grant period for such organization ends.;(3)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (C), by striking and at the end;(ii)in subparagraph (D), by striking the period and inserting ; and; and(iii)by adding after subparagraph (D) the following:(E)websites and other media outlets.;(B)in paragraph (2), by striking or other public or private entities and inserting or other public or private nonprofit entities;(C)in paragraph (3), by striking or other public or private entities and inserting or other public or private nonprofit entities; and(D)by adding at the end the following:(4)LimitationNotwithstanding any other provision of this section, a State or local agency certified by the Secretary under section 810(f) of the Fair Housing Act may receive assistance under this subsection only to carry out activities eligible for assistance under this subsection in areas in which no qualified fair housing enforcement organization is available to carry out such activities.(5)EligibilityNotwithstanding any other provision of this section, if an award of funding under subsection (b) for multiple fiscal years has been made to a qualified fair housing enforcement organization, such organization is, subject only to the availability of amounts provided in appropriation Acts, eligible to receive funding under this subsection for each fiscal year covered by such award under subsection (b).;(4)in subsection (e)—(A)in paragraph (1) by striking Banking, Finance and Urban Affairs and inserting Financial Services; and (B)by adding at the end the following:(2)PriorityIn providing assistance under this section with respect to metropolitan statistical areas for which there are multiple applications for such assistance, the Secretary shall give priority to applications submitted by qualified fair housing enforcement organizations that have experience in conducting fair housing enforcement activities.;(5)by striking subsection (g) and inserting the following:(g)Authorization of Appropriations(1)In generalThere are authorized to be appropriated to carry out this section—(A)$58,000,000 for each of fiscal years 2021 through 2025, of which—(i)$55,000,000 shall be available for any activities under this section other than programs under subsection (a)(3), of which—(I)not less than $38,000,000 shall be for private enforcement initiatives authorized under subsection (b);(II)not less than $1,500,000 shall be for the fair housing organizations initiative under subsection (c);(III)not less than $10,000,000 shall be for the education and outreach initiative under subsection (d), of which—(aa)at least $8,000,000 shall be for local education and outreach activities; and(bb)at least $2,000,000 shall be for national media activities; and(IV)any remaining amounts shall be used for any program activities authorized under this section; and(ii)$3,000,000 shall be available only for programs under subsection (a)(3); and(B)$70,000,000 for each of fiscal years 2026 through 2031, of which—(i)for each such fiscal year, $65,000,000 shall be available for any activities under this section other than programs under subsection (a)(3), of which—(I)not less than $44,000,000 shall be for private enforcement initiatives authorized under subsection (b);(II)not less than $1,500,000 shall be for the fair housing organizations initiative under subsection (c);(III)not less than $12,500,000 shall be for the education and outreach initiative under subsection (d), of which—(aa)at least $10,000,000 shall be for local education and outreach activities; and(bb)at least $2,500,000 shall be for national media activities; and(IV)any remaining amounts shall be used for any program activities authorized under this section; and(ii)for each such fiscal year $5,000,000 shall be available only for programs under subsection (a)(3).(2)AvailabilityAny amount appropriated under this section shall remain available until expended to carry out the provisions of this section.(3)Award of fundingWithin 90 days after the date of the enactment of any Act making amounts available to carry out this section, the Secretary shall issue a Notice of Funding Availability with respect to such amounts and, within 180 days after such date of enactment, the Secretary shall award such amounts.;(6)in subsection (h)(1), in the matter following subparagraph (C), by inserting and meets the criteria described in subparagraphs (A) and (C) before the period at the end; and(7)in subsection (j)—(A)in the matter preceding paragraph (1), by inserting regarding such preceding fiscal year, after comprehensive report; and(B)in paragraph (2), by striking and the use of such funds during the preceding fiscal year and inserting , the use of such funds during the preceding fiscal year, and outcomes such as the number of housing units made available and accessible to protected classes under the Fair Housing Act (42 U.S.C. 3601 et seq.).(b)StudyThe Secretary of Housing and Urban Development shall conduct a study to determine the feasibility, efficiency, and effectiveness of converting the Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a) into a noncompetitive, entitlement program to provide general operating funding to qualified fair housing organizations, the appropriate levels of funding for such a program taking into consideration the number of such qualified funding recipients, and what factors should be considered in providing for an equitable distribution to qualified recipients of funding. The Secretary shall submit a report to the Congress setting forth the results of the study under this subsection not later than the expiration of the 12-month period beginning on the date of the enactment of this Act, which shall include any recommendations regarding such conversion of the program.4.Sense of CongressIt is the sense of Congress that the Secretary of Housing and Urban Development should—(1)fully comply with the requirements of section 561(d) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(d)) to establish, design, and maintain a national education and outreach program to provide a centralized, coordinated effort for the development and dissemination of—(A)materials and information about the fair housing rights of individuals who seek to rent, purchase, sell, or facilitate the sale of a home; and(B)materials and information about the fair housing responsibilities of industry professionals providing products and services covered under the Fair Housing Act (42 U.S.C. 3601 et seq.);(2)expend for such education and outreach programs all amounts appropriated for such programs;(3)fully reinstate the regulations promulgated on July 16, 2015 (80 Fed. Reg. 42271), regarding the fair housing obligations of each recipient of Federal housing and community development funds to affirmatively further fair housing, as that term is defined under title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.); and(4)fully comply with the requirements of section 810(a) of the Fair Housing Act (42 U.S.C. 3610(a)).5.Grants to public and private entities to study housing discrimination(a)Grant ProgramThe Secretary of Housing and Urban Development shall carry out a competitive matching grant program to assist public and private non-profit organizations in—(1)conducting studies that examine issues regarding housing discrimination and segregation and the Fair Housing Act, including—(A)the causes of housing discrimination and segregation, including their effects on members of protected classes under the Fair Housing Act, and their effects on education, poverty, economic development, health, and other socioeconomic factors;(B)the incidence, causes, and effects of housing discrimination and segregation based on personal characteristics not protected under the Fair Housing Act, including—(i)veteran and military status; and(ii)source of income;(C)the ways in which the use of algorithms and artificial intelligence in the housing and mortgage lending markets impact the availability of housing for protected classes under the Fair Housing Act, including the use of digital and online platforms in the advertising and provision of housing and other services covered under the Fair Housing Act; or(D)any additional topics of study related to the implementation and expansion of the Fair Housing Act; or(2)implementing pilot projects that test solutions that will help prevent or alleviate housing discrimination and segregation.A grant under this section may provide funding to an organization for only activities under paragraph (1) or paragraph (2) or for activities under both paragraph (1) and (2). (b)EligibilityTo be eligible to receive a grant under this section, a public or private nonprofit organization shall—(1)submit an application to the Secretary of Housing and Urban Development, containing—(A)the issues the applicant will address and a justification for the need to address such issues;(B)the applicant’s experience in formulating or carrying out programs or activities described in this section; and(C) the geographical area and period of time to be studied;(2)agree to provide matching non-Federal funds for 10 percent of the total amount of the grant, which matching funds may include monetary donations and items donated on an in-kind contribution basis; and(3)meet the requirements of a qualified fair housing enforcement organization, as such term is defined in section 561(h) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(h)).(c)Partnerships with academic institutionsA public or private nonprofit organization applying for a grant under this section may partner with an academic or educational organization or institution for the purpose of carrying out activities assisted with such grant amounts.(d)ReportThe Secretary of Housing and Urban Development shall submit a report to the Congress on a biennial basis that provides a detailed summary of the results of the comprehensive studies and pilot projects carried out under subsection (a), together with any recommendations or proposals for legislative or administrative actions to address any issues raised by such studies. The Secretary may submit the reports required under this subsection as part of the reports prepared in accordance with paragraphs (2) and (6) of section 808(e) of the Fair Housing Act (42 U.S.C. 3608(e)) and section 561(j) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(j)).(e)Authorization of AppropriationsThere are authorized to be appropriated to carry out the provisions of this section $5,000,000 for each of fiscal years 2021 through 2025.6.Limitation on use of fundsNone of the funds made available under this Act, or the amendments made by this Act, may be used for any political activities, political advocacy, or lobbying (as such terms are defined by Circular A–122 of the Office of Management and Budget, entitled Cost Principles for Non-Profit Organizations), or for expenses for travel to engage in political activities or preparation of or provision of advice on tax returns.December 17, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed